318 S.E.2d 244 (1984)
John Pete FEDORONKO and Jerry Fedoronko, Jr., Co-Executors of the Estate of Elsie Peterson Fedoronko Hardwick
v.
AMERICAN DEFENDER LIFE INSURANCE COMPANY and First Citizens Bank and Trust Company.
No. 835SC1009.
Court of Appeals of North Carolina.
July 17, 1984.
*245 Moore & Biberstein by R.V. Biberstein, Jr., Burgaw, for plaintiffs.
Smith, Moore, Smith, Schell & Hunter by Ted R. Reynolds and Maria J. Mangano, Raleigh, for defendant American Defender Life Insurance Company.
WHICHARD, Judge.

DEFENDANT'S APPEAL
Defendant contends the trial court erred in denying its motions for directed verdict and judgment notwithstanding the verdict. The parties stipulated to plaintiffs' prima facie case; the issue thus became defendant's affirmative defense of suicide.
Defendant's motion for judgment notwithstanding the verdict must be judged by the same standard applicable to its motion for directed verdict. Dickinson v. Pake, 284 N.C. 576, 584, 201 S.E.2d 897, 902-03 (1974). Since defendant had the burden of proving suicide, its motion for directed verdict should have been granted only if the credibility of its evidence was manifest as a matter of law, and if the evidence so clearly established the fact of suicide that no reasonable inferences to the contrary could be drawn. North Carolina National Bank v. Burnette, 297 N.C. 524, 536-37, 256 S.E.2d 388, 395 (1979).
The Burnette Court identified three recurrent situations where the credibility of a movant's evidence is manifest: (1) where the non-movant establishes the proponent's case by admitting the truth of the basic facts upon which the claim of the proponent rests; (2) where the controlling evidence is documentary and its authenticity is not challenged; and (3) where there are only latent doubts as to the credibility of oral testimony and the opposing party has not impeached or contradicted such testimony. Id. at 537-38, 256 S.E.2d at 396. None of these situations appears in the case at bar. Plaintiffs did not admit that testator committed suicide; they denied it. The controlling evidence is largely oral testimony and circumstantial, not direct documentary evidence. Finally, the evidence is sufficiently contradictory to support an inference other than suicide. The position of the insured's body, and the neatly folded blanket on top, were unusual for a suicide. There was no evidence that a pistol found in the room with decedent was the weapon that killed her. The medical examiner believed homicide was a possible cause of death. Although no charges were brought, the sheriff continued to investigate the death as a homicide for over two years. No suicide note was found, and the insured's children testified that she was in good spirits when they visited a few days before her death.
The insured's husband claimed his Fifth Amendment privilege against self-incrimination *246 in response to questions about whether he killed his wife. His silence constituted some additional evidence counter to defendant's theory of suicide. While invocation of the Fifth Amendment may not be considered as evidence against the husband, the privilege is personal to him and is not available to defendant.
The privilege of the witness is to prevent testimony which might be used against him in a subsequent criminal suit, and not to keep out probative evidence or any inferences to be drawn from the claim of privilege which might be relevant to the issues in the matter before the court. So, while the claim of privilege may not be used against defendant [or a witness] in a subsequent criminal prosecution, an inference that his testimony would have been unfavorable to him is available to his opponent in a civil cause in which defendant [or a witness] pleads the privilege....
98 C.J.S. Witnesses § 455, at 308 (1957) (footnotes omitted).
Our research has not disclosed any North Carolina cases deciding this question. A similar situation, however, was settled long ago. Where a witness refused to answer a question concerning a prior conviction, and had the right not to answer, the witness's silence could be brought to the attention of the jury in order to discredit him. State v. Garrett, 44 N.C. (Busb.) 357 (1853). The relevant principle to be derived is that a witness's silence can provide the basis for an inference by the factfinder, even though it cannot be used as evidence from which to find him guilty.
The aforementioned evidence for the plaintiffs tended to contradict defendant's evidence of suicide. Consequently, the trial court properly denied defendant's motions for directed verdict and judgment notwithstanding the verdict.

PLAINTIFFS' APPEAL
Plaintiffs contend the judgment should have included both a fifteen percent rate of interest from the date of the insured's death and attorney fees. They argue that the credit life insurance policies were intended to secure the insured's debt to First Citizens in the event of her death; that defendant's refusal to pay resulted in their being subjected to a fifteen percent interest rate and attorney fees in First Citizens' action on the debt; and that the attorney fees and fifteen percent interest rate were damages within the contemplation of the parties when the insurance contract was made, since defendant should have foreseen that they would result from its breach.
North Carolina long has held that a successful litigant may not recover attorney fees, whether as costs or as an item of damages, unless such a recovery is authorized expressly by statute. Stillwell Enterprises, Inc. v. Interstate Equipment Co., 300 N.C. 286, 289, 266 S.E.2d 812, 814 (1980). Plaintiffs have cited no statute that would allow them to recover attorney fees, and we know of none. The court thus correctly declined to award attorney fees to plaintiffs.
Plaintiffs' contentions regarding the rate of interest and the date from which it accrued are controlled by G.S. 58-205.3(a):
Each insurer admitted to transact life insurance in this State which, without the written consent of the beneficiary, fails or refuses to pay the death proceeds or death benefits in accordance with the terms of any policy of life or accident insurance issued by it in this State within 30 days after receipt of satisfactory proof of loss because of the death, whether accidental or otherwise, of the insured shall pay interest, at a rate not less than the then current rate of interest on death proceeds left on deposit with the insurer computed from the date of the insured's death, on any moneys payable and unpaid after the expiration of such 30-day period.
(Emphasis supplied.) The trial court erroneously awarded the legal rate of interest of eight percent found in G.S. 24-1. The cause thus must be remanded for award of *247 an interest rate "not less than the then current rate of interest on death proceeds left on deposit with the insurer." The interest must run from 15 May 1981, the date of the insured's death.
The result is:
In defendant's appeal, affirmed.
In plaintiffs' appeal, affirmed in part, reversed in part, and remanded.
ARNOLD and EAGLES, JJ., concur.